J-A07042-21

                                   2021 PA Super 84


    PCS CHADAGA                                 :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    AMANDA TORRES AND LUIS                      :
    TORRES-USECHI                               :
                                                :   No. 1018 MDA 2020
                                                :
    APPEAL OF: AMANDA TORRES                    :

                  Appeal from the Order Entered July 16, 2020
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                              2017-CV-05480-DJ


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                                 FILED MAY 04, 2021

       Appellant Amanda Torres appeals from the Order entered in the Court

of Common Pleas of Dauphin County on July 16, 2020, granting Appellee PCS

Chadaga possession of a rental premises following Appellee’s filing of a

landlord/tenant complaint.1        We affirm.

       The trial court sets forth the procedural history herein as follows:

              [Appellee] commenced this landlord-tenant action by
       Complaint filed September 14, 2017, following [Appellant’s]
       appeal of judgment in [Appellee’s] favor before the magisterial
       district court. [Appellee] alleges that [Appellant] [is] in breach of
       a rental agreement for property at 35 Oak Knoll Estates, a mobile
____________________________________________


* Former Justice specially assigned to the Superior Court.
1 Appellant previously was married to Luis Torres-Usechi who had been named
as a defendant in the Complaint. The two are now divorced, and Mr. Torres-
Usechi no longer lives on these premises and is not involved in this appeal.
Brief for Appellant at 4. Thus, we refer to Appellant in the singular throughout
this Opinion.
J-A07042-21


     home community, by [her] frequent delinquencies in rent and
     failure to pay any rent since July 2017. (Complaint, para. 1-7).
     [Appellee] further alleges that [Appellant] breached the terms of
     the rental agreement by harassing a neighboring tenant, allowing
     [her] dog to foul another tenant's property, failing to maintain
     the exterior of [her] mobile home, failing to maintain exterior
     landscaping, and allowing accumulation of debris. (Id., para. 9-
     14), [Appellant] filed an Answer with New Matter on October 5,
     2017, to which [Appellee] filed an Answer on March 18, 2019.
     During the pendency of the litigation, [Appellant] made monthly
     deposits of escrow funds in accordance with Dauphin County Local
     Magisterial District Justice Rule 1008B.I [Appellee] periodically
     filed motions for release of funds.
            On March 26, 2019, following compulsory arbitration,
     arbitrators found in favor of [Appellee] in the amount of $5001.00
     and granted possession of the property to [Appellee]. [Appellant]
     appealed. [Appellant] continued to deposit escrow funds, which
     the Court released to [Appellee] upon motion.
            On June 10, 2020, we conducted a bench trial. We
     announced our ruling in favor of [Appellee], and the reasons
     therefore, at the close of testimony. On June 30, 2020; we entered
     a written order award[ing] [Appellee] the sum of $6,222.80, which
     included attorneys' fees. On July 16, 2020, we ordered:
            Inasmuch as [Appellee’s] Complaint seeks possession of the
     premises and judgment having been granted in [Appellee’s] favor
     on June 10, 2020, [Appellee’s] demand for possession is
     GRANTED. (Order, July 16, 2020).

           On August 3, 2020 [Appellant] filed a Notice of Appeal which
     stated:

     AND NOW, this day of August 2020 comes [Appellant], by [her]
     attorneys Richard K. Konkel, Esquire and CGA Law Firm, and give
     this Notice of Appeal to [the] Superior Court of Pennsylvania,
     appealing the Honorable John F. Cherry's Order of Court entered
     July 16, 2020, granting [Appellee’s] demand for possession
     because no evictions are being permitted to go forward at this
     time due to COVID -19. Copy of Order is attached.

     ([Appellant’s] Notice of Appeal, August 3, 2020).

          Pursuant to our order to so, [Appellant] filed a Concise
     Statement of Matters Complained of on Appeal on October 9,
     2020. [Appellant] asserted that orders of the Pennsylvania

                                   -2-
J-A07042-21


      Supreme Court and Pennsylvania Governor Thomas Wolf apply to
      the within action to prohibit eviction of [Appellant].
             As stated above, we set forth our findings of fact, reasoning,
      and conclusions of law in open court at the conclusion of the bench
      trial, specifically finding the grounds for grant of possession in
      favor of [Appellee]. Those reasons render [Appellant’s] claims on
      appeal meritless.

      ___

      1Dauphin County Local Rule of Magisterial District Court Rule
      10081B, Landlord and Tenant Appeals provides:

         In cases where the tenant in possession of real property
         desires to appeal from a judgment for the possession of
         said entered by a Magisterial District Judge of the court and
         does not desire to or is unable to file a bond with surety as
         required by Pa.R.C.P.D.J. 1008B, such tenant, upon
         application to and approval by the Court, may be permitted
         to deposit rental payments corning due during the
         proceedings in the Court of Common Pleas in an escrow
         account in a bank or trust company approved by the Court.
         No withdrawals shall be permitted from any such escrow
         account except pursuant to court order. At the conclusion
         of the proceedings, such deposits shall be applied to the
         payment of any judgment (Including costs) against the
         tenant rendered on appeal,

Trial Court Opinion, filed 11/4/20, at 1-3.

      At the conclusion of the bench trial, the trial court stated the following on

the record:

             Well, I've listened to the evidence and these things are
      never pleasant because [Appellant] is a decent, hard-working
      woman. She's owned the home since 2008. She admitted that
      she's in violation. She needs to replace the porch and repair the
      skirting and that she's been paying rent into escrow.
             She also admitted that she was given notice to get rid of
      the dog and obviously she didn't comply. Of course, those are
      very hard things to do.
             Nonetheless, there is a history here of nonpayment. And
      the balance due is $6,222.80, roughly 2,400 of that attorney

                                      -3-
J-A07042-21


       fees, which brings us to around 3,800 in past due rent and that's
       for a long period of time.
              These and other issues involving the property, particularly
       payment problem since 2013 but particularly now it appears to
       be $3,800 in rent for that lot due and – which would amount to
       around three years of rent with attorney fees of $2,399.50.
              I find for [Appellee] in the amount of $6,222.80. As I
       indicated, the attorney fees are included in that fee, Thank you.

N.T. Bench Trial, 6/10/20, at 33-34.2

       In her brief, Appellant presents the following question for this Court’s

review:

       Whether the [t]rial [c]ourt erred by granting possession of the
       premises at issue by its Order dated July 16, 2020, when an
       Executive Order of the Governor of Commonwealth of
       Pennsylvania was in effect which extended the evictions and
       foreclosures moratorium through August 31, 2020, and that the
       Governor's Executive Order applied to the Landlord/Tenant Act
       of 1951 and the Manufactured Home Community Rights Act,
       which is the Act under which the present case was brought?

Brief for Appellant at 3.

       Before we determine the merits of this issue, we first consider whether

Appellant has preserved it for appellate review.

       To preserve a claim of error for appellate review, a party must make a

specific objection to the alleged error before the trial court in a timely fashion


____________________________________________


2 In its Rule 1925(a) Opinion, after finding no merit to Appellant’s appeal, the
trial court stressed Appellant’s failure to request a transcript of the Bench Trial
and include it in the certified record as required by Pa.R.A.P. 1911 impeded
its ability to consider any issues Appellant raised on appeal and, therefore,
rendered them waived. See Trial Court Opinion, filed 11/4/20, at 3-4.
However, Appellant filed a supplemental record containing the transcripts of
the proceeding and corresponding exhibits on December 24, 2020, and
provided this Court with those documents for our review.

                                           -4-
J-A07042-21


and at the appropriate stage of the proceedings; failure to raise such objection

results in waiver of the underlying issue on appeal. Commonwealth v. May,

584 Pa. 640, 887 A.2d 750 (2005), cert. denied, 549 U.S. 832, 127 S.Ct. 58,

166 L.Ed.2d 54 (2006) (reiterating absence of specific and contemporaneous

objection to error waives issue on appeal); Commonwealth v. Arroyo, 555

Pa. 125, 723 A.2d 162 (1999) (explaining if ground upon which objection is

based is specifically stated, all other reasons for its exclusion are waived).

Additionally, “the law is clear that issues, even those of constitutional

dimension, are waived if not raised in the trial court. A new and different

theory of relief may not be successfully advanced for the first time on appeal.”

Commonwealth v. Cline, 177 A.3d 922, 927 (Pa.Super. 2017), appeal

denied, 646 Pa. 735, 187 A.3d 210 (2018); Pa.R.A.P. 302(a).

      At the outset of the June 10, 2020, bench trial, trial counsel and the trial

court engaged in the following exchange:

             Attorney Konkel: Your Honor, I do have a motion to make
      preliminarily, oral motion. Your Honor, making a motion to stay
      this proceeding based on the governor’s order staying all
      evictions, foreclosures, and such actions until July the 11th.
             THE COURT: Well, this [c]ourt has an administrative order
      that as of June 1st, any landlord/tenant actions were to continue
      –were to begin. And so based on your motion—and there is a
      Supreme Court order May 11th indicating that all landlord/tenant
      actions may proceed—so based on all that, your motion is denied.
             Attorney Konkel: Thank you.

N.T. Bench Trial 6/10/20, at 3-4.

      As the foregoing evinces, while Appellant initially requested a stay of

the proceeding based on Governor Wolf’s Executive Order, she neither


                                      -5-
J-A07042-21



specified the basis upon which she deemed that Order applied to the within

matter nor did she object to the trial court’s explanation of its decision to

continue with the proceeding.       Therefore, in light of the foregoing, we find

Appellant's failure to object in a timely and specific manner to the trial court’s

decision to continue with the landlord/tenant action she now challenges,

coupled with her acquiescence in the trial court’s explanation for its decision

to proceed, has resulted in her waiver of the issue raised on appeal.

      Notwithstanding, even if we were to deem Appellant’s claim properly

preserved for our review, it would afford her no relief. In 2020, Governor Wolf

issued consecutive Executive Orders, pursuant to his emergency powers under

the Emergency Code, that barred landlords from evicting residential tenants

for defaulting on their rent obligations or overstaying the terms of their

residential leases until further notice.      See Order of the Governor of the

Commonwealth of Pennsylvania for Staying the Notice Requirements for

Certain Actions Related to the Dispossession of Property (May 7, 2020),

https://www.governor.pa.gov/wp-content/upolads/ 2020/05/2020057-TWW-

dispossession-of-property-order.pdf;       Order      of   the    Governor      of   the

Commonwealth of Pennsylvania Staying Notice Requirements for Specified

Actions   Related     to   the   Dispossession   of    Property    (July   9,    2020),

https://www.governor.pa.gov/wp-content/uploads/2020/07/20200709TWW-

eviction-order.pdf.

     Section 4 of the July Order, entitled “Scope of Order,” specifically

provides in relevant part that:

                                        -6-
J-A07042-21


      The provisions of this Order and the suspension of the Acts under
      this Order apply only to matters involving the nonpayment of
      monies as well as to those proceedings related to the removal of
      any tenant solely because the tenant has held over or exceeded
      the term of a lease. The Order does not apply to suspend notice
      requirements relating to evictions for breaches of any other
      covenants.

See id.


      Herein, Appellant’s eviction for maintenance violations and possession

of a dog pertain to breaches of covenants other than rent payment.         In

addition, these violations predated and were in no way caused by the

pandemic.   Therefore, Appellant’s position on appeal that her eviction was

prohibited by Governor Wolf’s Executive Orders does not present an

appealable issue under the plain terms thereof. Appellant does not advance

any other viable theory of recovery. Instead, she asks this Court to interpret

the Governor’s Orders in a manner which would be clearly inconsistent with

their stated terms and purpose.

      As such, absent waiver, Appellant’s issue would lack merit. In light of

all of the foregoing, we affirm the trial court’s July 16, 2020, Order.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 05/04/2021


                                      -7-